internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-106302-99 cc dom it a b1 chief appeals_office taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer a x dollar_figurea dollar_figureb dollar_figurec dollar_figured issue whether interest is allowed under sec_6611 of the internal_revenue_code on a refund of an overpayment of income_tax attributable to a carryback of a net_operating_loss when the service refunds the overpayment within days of the date on which a taxpayer files a claim_for_refund of the overpayment in a processible form tam-106302-99 conclusion interest is not allowed under sec_6611 when the service refunds an overpayment of income_tax attributable to a carryback of a net_operating_loss within days of the date on which a taxpayer files a claim_for_refund of the overpayment in processible form facts the service examined several income_tax returns of x an accrual basis s_corporation of which a was the sole shareholder including the year depreciation_adjustments to x’s tax_year resulted in an adjustment to the distributive_share of x’s income for the tax_year however the adjustments to x’s return did not result in an overassessment for taxpayer for the tax_year as reflected on the form ad the adjustments contributed to the taxpayer’s negative taxable_income of dollar_figurea for the tax_year on date taxpayer mailed a form 1040x for the tax_year carrying back the negative taxable_income figure of dollar_figurea as a net_operating_loss_deduction for the service contacted taxpayer in october of concerning the form 1040x and requested that the taxpayer submit a schedule a of form_1045 application_for tentative refund the taxpayer mailed a revised form 1040x with the schedule a to the service on date the schedule a computation of the net_operating_loss showed that the correct net_operating_loss for was dollar_figureb and not dollar_figurea as shown on the first form 1040x filed by taxpayer when the schedule a was submitted the taxpayer noted that the service had the information to determine the correct amount of the refund the service processed the revised form 1040x for using the correct net_operating_loss_deduction and mailed a refund check dated date the taxpayer’s transcript of account reflects that the refund was paid on date which was within days of the date mailing date of the revised form 1040x for the refund check was for dollar_figurec which included dollar_figured of interest the service subsequently determined that no interest was due on the refund the taxpayer filed a claim for overpayment interest on dollar_figurec computed from the due_date of the loss_year return to date the service denied the claim for the reason that interest is not allowed on refunds of overpayments attributable to net_operating_loss carrybacks if the refund is made within days of the date the claim is filed tam-106302-99 law and analysis applicable law and legislative_history sec_6611 states that interest shall be allowed and paid upon any overpayment in respect of an internal revenue tax at the overpayment rate established under sec_6621 sec_6611 provides that overpayment interest is allowed and paid in the case of a refund from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days sec_6611 states that if any overpayment_of_tax imposed by title_26 is refunded within days after the last day prescribed for filing the return of such tax determined without regard to any extension of time for filing the return or in the case of a return filed after such last date is refunded within days after the date the return is filed no interest is allowed under sec_6611 on that overpayment sec_6611 states that if the taxpayer files a claim for a credit or refund for any overpayment_of_tax imposed by title_26 and the overpayment is refunded within days after the claim is filed then no interest is allowed on that overpayment from the date the claim is filed until the day the refund is made sec_6611 states that if an adjustment initiated by the secretary results in a refund_or_credit of an overpayment interest on the overpayment is computed by subtracting days from the number of days interest would otherwise be allowed on the overpayment prior to amendment by the omnibus_budget_reconciliation_act_of_1993 pub_l_no 107_stat_541 obra_1993 amendment former sec_6611 stated that if an overpayment_of_tax imposed by subtitle a is refunded within days after the last date prescribed for filing the return of such tax determined without regard to any extensions of time for filing the return or in case the return is filed after such last date is refunded within days after the date the return is filed no interest is allowed under sec_6611 on that overpayment the committee report on the obra_1993 amendment states under then present law that no interest is paid on a refund arising from an original income_tax return if the refund is issued by the 45th day after the later of the due_date of the return determined without regard to extensions or the date the return is filed there is no parallel rule for refunds of taxes other than income taxes ie employment excise and estate_and_gift_taxes for refunds of any type of tax arising from amended returns or for claims for refunds of any type of tax if a taxpayer files a timely original return with respect to any type of tax and later files an amended_return claiming a refund and if the irs determines that the taxpayer is due a refund on the basis of the amended_return then tam-106302-99 irs will pay the refund with interest computed from the original due_date of the return congress amended the law by extending the 45-day processing period to amended returns claims for refund and irs-initiated adjustments see h_r rep no 103d cong 1st sess sec_6611 provides rules for computing interest on refunds of income_tax caused by carryback or adjustment for certain unused deductions sec_6611 states that if any overpayment of income_tax results from a carryback of a net_operating_loss or net_capital_loss the overpayment is deemed not to have been made prior to the filing_date for the taxable_year in which such net_operating_loss or net_operating_loss arises sec_6611 provides that for purposes of sec_6611 the term filing_date means the last date prescribed for filing the return of tax imposes by subtitle a for the taxable_year determined without regard to extensions sec_6611 provides that for purposes of sec_6611 any overpayment described in sec_6611 or is treated as an overpayment for the loss_year sec_6611 provides that sec_6611 is applied to the overpayment by treating the return for the loss_year as not filed before claim for the overpayment is filed sec_6611 was added by the tax equity and fiscal responsibility act of pub_l_no sec_346 96_stat_637 tefra amendment the legislative_history of the tefra amendment explains that congress believed it was inappropriate to require the united_states to pay interest on amounts prior to the time it has notice that owes such an amount no interest is payable with respect to any overpayment until the secretary can determine that such overpayment exists by way of a notice of such overpayment being filed in processible form an overpayment due to a net_operating_loss or a net_capital_loss carryback or a credit_carryback is deemed not to arise before the application_for_tentative_carryback_adjustment is made or the claim for credit or refund is filed with respect to such overpayment thus interest is not payable on such carryback for any period prior to the time such application or claim is filed in processible form see s rep no 97th cong 2d sess see also joint_committee on taxation staff general explanation of the revenue provisions of the tax equity and fiscal responsibility act of 97th cong 2d sess which explains that if the claim_for_refund including an application_for tentative carryback or refund adjustment based on the carryback of the loss or credit from the loss_year is filed after the due_date of the return for the loss_year determined without regard to extensions interest on the refund is payable only if the refund is not made within days of the claim if the 45-day period expires interest runs from the due_date of the return for the loss_year sec_6611 provides that for purposes of sec_6611 a return is not treated as filed until it is filed in processible form a return is in a processible form if the return is on a permitted form and the return contains the taxpayer’s name address and identifying tam-106302-99 number and the required signature and sufficient required information whether on the return or on required statements to permit the mathematical verification of tax_liability shown on the return mathematical verifiability requires sufficient information to permit the service to calculate and corroborate the mathematics and data reported by the taxpayer under sec_6611 a taxpayer must submit enough underlying data for the service to verify and calculate the tax_liability without undue burden see 70_f3d_1244 fed cir analysis in general interest on a refund is allowed and paid under sec_6611 at the overpayment rate established under sec_6621 from the date of the overpayment to a date to be determined by the secretary preceding the date of the refund check by not more than days it is well settled that the government may pay interest only if authorized to do so by a specific statutory provision u s ex rel angarica v bayard 127_us_251 in the case of overpayments attributable to carrybacks of net operating losses the law provides specific rules with respect to how interest is to be computed on overpayments arising from the carryback of the net_operating_loss sec_6611 provides that for purposes of sec_6611 the overpayment attributable to the carryback of the net_operating_loss is treated as an overpayment for the loss_year in addition sec_6611 provides that sec_6611 is applied with respect to that overpayment by treating the return for the loss_year as not filed before claim for such overpayment is filed former sec_6611 in effect at the time that sec_6611 was enacted provided that if an overpayment of income_tax is refunded within days after the last date prescribed for filing the return of such tax determined without regard to any extensions of time for filing the return or in case the return is filed after such last date is refunded within days after the date the return is filed no interest shall be allowed under sec_6611 on such overpayment sec_6611 provides that in applying sec_6611 the return for the loss_year is treated as not filed before the claim for the overpayment attributable to the net_operating_loss is filed if the service pays a claim relating to the carryback of the net_operating_loss within days of the date of the claim then the refund is deemed by sec_6611 to be paid within days of the date the return is filed under these circumstances sec_6611 prohibits payment of interest on the refund attributable to the net_operating_loss_carryback this result is consistent with the legislative_history of sec_6611 and the joint committee’s explanation of tefra the amendment to sec_6611 by obra_1993 extended the day rule to amended returns and irs-adjustments but did not change the rule contained in sec_6611 sec_6611 applies sec_6611 to overpayments tam-106302-99 attributable to the carryback of a net_operating_loss by treating the return for the loss_year as not filed before the claim for that overpayment is filed obra_1993 amended sec_6611 to provide a parallel rule for overpayments shown on amended returns claims for refund and irs-initiated adjustments however the relevant provision under sec_6611 relating to refunds made within days of the date the return is filed is the same pre-obra sec_6611 and post-obra sec_6611 sec_6611 was broadened to cover all taxes and not just income taxes under pre- and post-obra law sec_6611 treats the return for the loss_year as not filed before the claim with respect to the overpayment is filed and accordingly allows the service days to pay the refund without paying interest the fact that neither sec_6611 nor sec_6611 refer to a return filing_date provides additional support for the applying the rule_of sec_6611 which does refer to the date the return is filed the dollar_figurec refund of taxpayer’s overpayment is attributable to taxpayer’s claim for the carryback of the net_operating_loss from to that claim when filed in processible form is the notice that began the day period for payment of the refund the form 1040x mailed on date was not filed in processible form because it lacked the information required by the service to recalculate and corroborate the mathematical accuracy of the net_operating_loss claimed by the taxpayer the request for schedule a of form_1045 which is used to compute the amount of the net_operating_loss enabled the service to verify the accuracy of the taxpayer’s math without undue burden the request for additional information was proper as evidenced by the taxpayer’s incorrect computation of the net_operating_loss shown on the form 1040x mailed date accordingly the dollar_figuree refund was made within days of when the claim was filed in processible form on date and no interest is payable to the taxpayer on that refund caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
